FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 19, 2020

                                      No. 04-20-00436-CV

                      IN THE INTEREST OF N.H. ET AL CHILDREN

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02273
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
       This is an accelerated appeal from an order terminating parental rights. Generally, we are
required to dispose of this appeal within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

       Both the clerk’s record and the reporter’s record have been filed. However, the clerk’s
record did not contain the order terminating parental rights, which the trial court signed on
August 17, 2020. We ORDER the trial court clerk to file, on or before October 26, 2020, a
supplemental clerk’s record containing the order terminating parental rights.

       The appellants’ briefs have not been filed. Therefore, we ORDER the attorney
responsible for preparing the appellants’ briefs, Shawn Sheffield, to file the appellants’ briefs on
or before November 9, 2020.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court